         Case 1:20-cv-01142-JMF Document 107 Filed 08/31/20 Page 1 of 2




August 31, 2020

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Status Report in State of New York v. Wolf, et al., 20 Civ. 1127 (S.D.N.Y.), and
               Lewis-McCoy v. Wolf, et al., 20 Civ. 1142 (S.D.N.Y.).

Dear Judge Furman,

         The parties respectfully write in response to the Court’s August 27, 2020 order requesting
that the parties update the Court on the status of their good-faith settlement negotiations. The
parties have worked diligently and in good faith but have not been able to reach a resolution on all
terms of a proposed consent judgment. Notwithstanding the parties’ continued efforts, consensual
resolution of these matters is not likely and continued deferral of action on Plaintiffs’ unopposed
motion for partial summary judgment appears unnecessary. Counsel for Defendants have been
informed that CBP is working to remediate the residual effects of the rescinded policy at issue in
this litigation.

                                      Respectfully submitted,

                                      LETITIA JAMES
                                      Attorney General of the State of New York

                                      By: /s/ Elena Goldstein
                                      Elena Goldstein, Deputy Chief, Civil Rights Bureau
                                      Daniela L. Nogueira, Assistant Attorney General
                                      Matthew Colangelo, Chief Counsel for Federal Initiatives

                                      Office of the New York State Attorney General
                                      28 Liberty Street
                                      New York, NY 10005
                                      Phone: (212) 416-6544
                                      daniela.nogueira@ag.ny.gov

                                      Attorneys for Plaintiff in 20 Civ. 1127


                                      NEW YORK CIVIL LIBERTIES UNION FOUNDATION

                                      By: /s/ Antony P.F. Gemmell
                                      Antony P.F. Gemmell
                                      Molly K. Biklen
                                      Jessica Perry
Case 1:20-cv-01142-JMF Document 107 Filed 08/31/20 Page 2 of 2




                      Jordan Laris Cohen
                      Christopher T. Dunn
                      125 Broad Street, 19th Floor
                      New York, NY 10004
                      212-607-3300
                      agemmell@nyclu.org

                      Attorneys for Plaintiffs and the Class in 20 Civ. 1142


                      AUDREY STRAUSS
                      Acting United States Attorney for the
                      Southern District of New York

                By:    /s/ Zachary Bannon
                      ZACHARY BANNON
                      ELIZABETH KIM
                      CHRISTOPHER CONNOLLY
                      Assistant United States Attorneys
                      86 Chambers St. 3rd Floor
                      New York, New York 10007
                      Tel.: 212-637-2728, 2745, 2761
                      Fax: 212-637-2717
                      E-mail: Zachary.Bannon@usdoj.gov
                               Elizabeth.Kim@usdoj.gov
                               Christopher.Connolly@usdoj.gov

                      Attorneys for the Defendants




                                2
